Exhibit 10.5
TERM NOTE

      $5,149,980.00   Lexington, Kentucky     February 12, 2010

     For Value Received, the undersigned, LY Holdings, LLC, a Kentucky limited
liability company, with its main office located at 1901 Eastpoint Parkway,
Louisville, Kentucky 40223 (the “Maker”), hereby promises and agrees to pay to
the order of Libra Alliance Corporation (hereinafter the “Payee”), the principal
sum equal to Five Million One Hundred Forty-Nine Thousand Nine Hundred Eighty
Dollars ($5,149,980.00), together with all accrued interest thereon computed and
payable in the manner set forth below. The unpaid principal balance of, and all
accrued interest on, this Note, unless sooner paid, shall be due and payable in
full on December 31, 2011 (the “Maturity Date”).
     From the date of this Note, the outstanding principal balance of this Note,
as the same shall exist from time to time, shall bear interest at a rate equal
to five percent (5%) per annum.
     The obligations under this Note are secured by a subordinated security
interest in certain assets of the Maker, specifically including the shares of
common stock and preferred stock of the Payee.
     Commencing on June 30, 2010 and continuing on the last day of each calendar
quarter thereafter until and including the Maturity Date, the Maker shall make
payments of all accrued but unpaid interest on this Note. On the Maturity Date,
the Maker shall pay to the Payee (i) the entire outstanding principal balance of
this Note plus (ii) all accrued but unpaid interest on this Note.
     This Note may be prepaid in whole or in part at any time, without premium
or penalty. Any partial prepayment shall be applied first to accrued interest
due and owing on this Note, with the balance being applied to principal;
provided, however, no partial prepayment shall postpone the due date of any
installment of interest or principal due on this Note unless and until this Note
is paid and performed in full.
     The occurrence of any of the following shall constitute an “Event of
Default” under this Note:
               (i) there is a default in the payment of principal and/or
interest as and when the same is or becomes due hereunder and such default
continues for a period of 15 days following the due date thereof;
               (ii) the Maker fails in the timely performance of any other term,
covenant or condition required to be kept, observed or performed under this
Note; or
     Upon the occurrence of any Event of Default under this Note, the Payee or
any subsequent holder(s) of this Note may, upon written notice or demand,
declare all sums of principal and interest evidenced hereby to be accelerated
and immediately due and payable in





--------------------------------------------------------------------------------



 



full, and the payee may thereupon exercise all rights and remedies granted and
available to it in law or equity.
     Upon any Event of Default under this Note, the Maker agrees to pay all
costs of collection, and/or costs relating to modifying or further securing the
Note, when incurred by the Payee, including, but not limited to, reasonable
attorneys’ fees. If any suit or action is instituted to enforce this Note, the
Maker agrees to pay to the Payee, in addition to the costs and disbursements
otherwise allowed by law, such sums as may be adjudged reasonable attorneys’
fees, court costs, and all other expenses in collecting or attempting to collect
this Note.
     This Note shall be governed and construed in accordance with the laws of
the Commonwealth of Kentucky.
     All installments of principal and/or interest on this Note shall be paid to
the Payee in immediately available funds at the address above or to such other
person or at such other place as may be designated in writing by Payee from time
to time.
     The invalidity or unenforceability of any provision of this Note in general
or in any particular circumstance shall not affect the validity or
enforceability of any one or more of the other provisions of this Note or the
validity of such provision as applied to any other circumstance. The Maker
agrees that this Note and all provisions hereof shall be interpreted so as to
give effect and validity to all the provisions hereof to the fullest extent
permitted by law.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Maker has made and delivered this Note to the Payee
as of the day, month, and year first above written.

            LY Holdings, LLC
      By:   /s/ J. Sherman Henderson, III         J. Sherman Henderson,
President   

(“Maker”)

S-1